

116 HR 8674 IH: Prevent Homelessness Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8674IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a Housing Stabilization Fund to provide emergency housing assistance to extremely low-income renters and homeowners, and for other purposes.1.Short titleThis Act may be cited as the Prevent Homelessness Act of 2020.2.Housing Stabilization Fund(a)EstablishmentThe Secretary of Housing and Urban Development, acting through the Office of Special Needs Assistance Programs of the Office of Community Planning and Development, shall establish and administer a fund to be known as the Housing Stabilization Fund.(b)GrantsAmounts in the Fund shall be available, to the extent provided in advance in appropriations Acts, only for making annual grants under this section, in the amount determined pursuant to subsection (f), to continua of care to provide short-term assistance under emergency housing assistance programs that the Secretary determines, pursuant to applications under subsection (e), meet the requirements of subsection (c).(c)Emergency housing assistance program requirementsAn emergency housing assistance program shall be considered to meet the requirements of this subsection only if the program—(1)is carried out by a continuum of care or other agency, organization, or entity selected by a continuum of care;(2)operates within the geographical area served by the continuum of care;(3)provides financial assistance only on behalf of extremely low-income families who—(A)are unable to meet housing-related obligations (as described in subsection (d) of this section) due to a financial hardship, which shall include the situations described in clause (i) of section 3(a)(3)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)(3)(B)(i)), a family or health crisis, unexpected expenses, unsafe or unhealthy living conditions, and such other situations as the Secretary may provide; and(B)provide evidence of such inability to meet housing related obligations, which may include past-due utilities or rent notices, eviction notices, and such other evidence as the Secretary may provide, except that a continuum of care may, in consultation with the Secretary, provide for additional manners of identifying inability to meet housing related obligations in situations in which such notices are not available;(4)provides for coordination with any local homeless prioritization criteria, including the Coordinated Entry System or any other evidence-based analytic targeting tool, applicable within the area in which the program will be carried out, in accordance with such requirements as the Secretary shall provide; and(5)meets such other requirements as the Secretary may establish.(d)Eligible financial assistanceAmounts from grants under this section for an emergency housing assistance program shall be used to provide financial assistance only to meet housing-related obligations, including—(1)rent due, including amounts past due, except that such assistance may not—(A)be provided for a family for more than 8 months (whether consecutive or not) within the preceding 12 months; and(B)may not exceed on a monthly basis the amount that the Secretary determines is reasonable in comparison with rents charged for comparable dwelling units located in the same area in the private, unassisted local market; (2)mortgage payments due, including amounts past due, except that such assistance may not be provided for a household for more than 8 months (whether consecutive or not) within the preceding 12 months and may not exceed on a monthly basis such amount as the Secretary shall determine;(3)utility payments due, including amounts past due;(4)housing repairs necessary to make the premises habitable, including installing insulation, window repair, door repair, roof repair, and other repairs;(5)costs of obtaining services for behavioral, emotional, and mental health issues, domestic violence issues, child welfare issues, employment counseling, substance abuse treatment, or other services;(6)costs of obtaining housing counseling or advice, including outreach, mediation, and case management;(7)costs of obtaining legal assistance relating to eviction, foreclosure, and other issues relating to a family retaining its housing; and(8)other short-term costs the payment of which increase housing stability for an extremely low-income family, including costs for gas, groceries, automotive repair, public transportation, furniture, application fees, reunification services, and such other costs as the Secretary may provide.(e)ApplicationsThe Secretary shall require, for a continuum of care to receive a grant under this section for a fiscal year, that the continuum of care submit to the Secretary, and the Secretary approve, an application containing such information as the Secretary considers necessary to ensure that grant amounts are used in accordance with this section.(f)Amount of grants(1)Allocation(A)Fiscal year 2021For fiscal year 2021, any amounts made available from the Fund for grants under this section shall be allocated for grants to continua of care according to the formula established pursuant to paragraph (2).(B)Succeeding fiscal yearsFor each fiscal year thereafter, of any amounts made available from the Fund for grants under this section—(i)80 percent shall be allocated for grants to continua of care according to the formula established pursuant to paragraph (2); and(ii)20 percent shall be allocated for grants to continua of care according to a competition pursuant to paragraph (3).(2)Formula(A)In generalThe Secretary shall, by regulation, establish a formula for use to allocate amounts in the Fund for grants for a fiscal year, in accordance with paragraph (1), for continua of care whose applications for such year for such assistance have been approved pursuant to subsection (e).(B)FactorsThe formula required by subparagraph (A) shall be designed to take into consideration, for the area served by a continuum of care—(i)the extent of the population that are extremely low-income families, including the homeless population that is unsheltered, who are severely cost-burdened by housing-related costs, including obligations described in subsection (d); and(ii)such other factors as the Secretary may provide.The Secretary shall determine data to be used for the factors considered under the formula based on the most recently conducted Point-In-Time Homeless Count administered by the Secretary. (3)CompetitionThe Secretary shall, by regulation, establish a competition for use to allocate amounts in the Fund for grants for a fiscal year for continua of care pursuant to paragraph (1)(B)(ii), which shall be based on measurable criteria that—(A)to the greatest extent possible, are required to be collected and reported to the Department of Housing and Urban Development or any other Federal agency under other provisions of law already in effect or otherwise do not impose new burdens on continua of care;(B)provide for targeting of assistance made available under an emergency housing assistance program to households having the lowest incomes;(C)encourage the leveraging of other non-Federal funds for providing assistance under an emergency housing assistance program;(D)encourage emergency housing assistance programs assisted with grants under this section to provide preventive assistance to avoid homelessness; and(E)encourage problem-solving and diversion methods, including the applicant’s capacity and interest in providing innovative delivery of housing stability interventions and connecting households to other public benefits that promote housing stability.(g)DefinitionsFor purposes of this Act, the following definitions shall apply:(1)Continuum of careThe term continuum of care means a collaborative applicant established and operating for a geographic area for purposes of the Continuum of Care Program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).(2)FundThe term Fund means the Housing Stabilization Fund established under subsection (a). (3)Extremely low-income familyThe term extremely low-income family has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(h)Authorization of appropriationsThere is authorized to be appropriated for the Fund $100,000,000 for each of fiscal years 2021 through 2025.